


117 S843 IS: Carbon Removal, Efficient Agencies, Technology Expertise Act of 2021
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 843
IN THE SENATE OF THE UNITED STATES

March 18, 2021
Ms. Sinema (for herself, Ms. Murkowski, Mr. Whitehouse, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation

A BILL
To establish the Committee on Large-Scale Carbon Management in the National Science and Technology Council and a Federal Carbon Removal Initiative, and for other purposes.


1.Short titleThis Act may be cited as the Carbon Removal, Efficient Agencies, Technology Expertise Act of 2021 or the CREATE Act of 2021. 2.Committee on Large-Scale Carbon Management and Federal Carbon Removal Initiative (a)Definition of carbon dioxide removalIn this section, the term carbon dioxide removal means the capture of carbon dioxide directly from ambient air or, in dissolved form, from seawater, combined with the sequestration of such carbon dioxide, including through—
(1)direct air capture and sequestration; (2)enhanced carbon mineralization;
(3)bioenergy with carbon capture and sequestration; (4)forest restoration;
(5)soil carbon management; and (6)direct ocean capture. 
(b)Committee on Large-Scale Carbon Management
(1)Establishment
(A)In generalThere is established in the National Science and Technology Council a committee on matters relating to large-scale management of carbon. (B)DesignationThe committee established by subparagraph (A) shall be known as the Committee on Large-Scale Carbon Management (in this section the Committee).
(C)Membership
(i)CompositionThe Committee shall be composed of the members of the executive committee established under subsection (c)(1) and such other members as the executive committee considers appropriate. (ii)CochairpersonsThe members of the executive committee established by subsection (c)(1) shall be cochairpersons of the Committee.
(2)Duties of the CommitteeThe duties of the Committee shall be as follows: (A)Developing a strategic plan for Federal research, development, and demonstration of technological carbon dioxide removal (CDR) and storage.
(B)Overseeing working groups established under subsection (d). (C)Coordinating budget planning with the Federal agencies and budget review with the Office of Management and Budget for matters relating to research, development, and demonstration described in subparagraph (A).
(D)Identifying cost-effective carbon dioxide removal technologies that are suitable for large-scale demonstration. (E)Identifying accurate monitoring, carbon dioxide data collection, and long-term storage protocols for carbon dioxide removal technologies.
(F)Overseeing independent evaluations of performance of the working groups established under subsection (d). (c)Executive committee (1)EstablishmentThere is established in the Committee an executive committee.
(2)MembershipThe executive committee shall be composed of the following: (A)The Associate Director for Science of the Office of Science and Technology Policy.
(B)One senior official of the Department of Energy selected by the Secretary of Energy. (C)One senior official of the Department of Agriculture selected by the Secretary of Agriculture.
(D)One senior official of the Department of Defense selected by the Secretary of Defense. (E)One senior official of the National Oceanic and Atmospheric Administration selected by the Administrator of the National Oceanic and Atmospheric Administration.
(d)Working groups and Carbon Removal Initiative
(1)Establishment
(A)In generalThe Committee shall establish working groups which shall carry out an initiative on technological and detailed research, development, and demonstration of carbon dioxide removal technology. (B)Designation of initiativeThe initiative carried out under subparagraph (A) shall be known as the Carbon Removal Initiative.
(2)Working group FOCIThe working groups established under paragraph (1) are as follows: (A)Oceans (i)In generalOne working group to focus on matters relating to carbon dioxide removal from the oceans and coastal regions.
(ii)MembershipThe working group described in clause (i) shall be composed of 8 members as follows: (I)One individual selected by the Administrator of the National Oceanic and Atmospheric Administration from among employees of the National Oceanic and Atmospheric Administration.
(II)One individual selected by the Administrator of the National Aeronautics and Space Administration from among employees of the National Aeronautics and Space Administration. (III)One individual selected by the Secretary of Defense from among employees of the Department of Defense.
(IV)One individual selected by the Director of the National Science Foundation from among employees of the National Science Foundation. (V)Two individuals selected by the Secretary of the Interior from among employees of the Department of the Interior.
(VI)One individual selected by the Administrator of the Environmental Protection Agency from among employees of the Environmental Protection Agency. (iii)CochairpersonsThe individuals selected under subclauses (I) and (IV) of clause (ii) shall serve as cochairpersons of the working group established under clause (i).
(B)Terrestrial
(i)In generalOne working group to focus on terrestrial and biological matters relating to carbon dioxide removal. (ii)MembershipThe working group described in clause (i) shall be composed of 6 members as follows:
(I)Two individuals, one of whom shall be selected by the Secretary of Agriculture from among employees of the Department of Agriculture and one of whom shall be selected by the Chief of the Forest Service from among employees of the Forest Service. (II)One individual selected by the Secretary of Energy from among employees of the Department of Energy.
(III)One individual selected by the Secretary of the Interior from among employees of the Department of the Interior. (IV)One individual selected by the Director of the National Science Foundation from among employees of the National Science Foundation.
(V)One individual selected by the Administrator of the Environmental Protection Agency from among employees of the Environmental Protection Agency. (iii)CochairpersonsThe individuals selected under subclauses (I) and (II) of clause (ii) shall serve as cochairpersons of the working group established under clause (i). 
(C)Geological
(i)In generalOne working group to focus on geological matters relating to carbon dioxide removal and storage. (ii)MembershipThe working group described in clause (i) shall be composed of 4 members as follows:
(I)One individual selected by the Secretary of Energy from among employees of the Department of Energy. (II)One individual selected by the Secretary of the Interior from among employees of the United States Geological Survey.
(III)One individual selected by the Director of the National Science Foundation from among employees of the National Science Foundation. (IV)One individual selected by the Administrator of the Environmental Protection Agency from among employees of the Environmental Protection Agency.
(iii)CochairpersonsThe individuals selected under subclauses (I) and (II) of clause (ii) shall serve as cochairpersons of the working group established under clause (i).  (D)Technological (i)In generalOne working group to focus on technological matters relating to carbon dioxide removal.
(ii)MembershipThe working group described in clause (i) shall be composed of 7 members as follows: (I)One individual selected by the Secretary of Energy from among employees of the Department of Energy.
(II)One individual selected by the Secretary of Defense from among employees of the Department of Defense. (III)One individual selected by the Administrator of the National Aeronautics and Space Administration from among employees of the National Aeronautics and Space Administration.
(IV)One individual selected by the Director of the National Science Foundation from among employees of the National Science Foundation. (V)One individual selected by the Secretary of Commerce from among employees of the National Institute of Standards and Technology.
(VI)One individual selected by the Administrator of the Environmental Protection Agency from among employees of the Environmental Protection Agency.  (VII)One individual selected by the Secretary of Transportation from among employees of the Department of Transportation.
(iii)CochairpersonsThe individuals selected under subclauses (I) and (III) of clause (ii) shall serve as cochairpersons of the working group established under clause (i). (e)Annual budget crosscut review (1)In generalNot less frequently than once each year, the Director of the Office of Management and Budget shall assist in the coordination of the initiative carried out under subsection (d)(1)(A) by conducting a budget crosscut review—
(A)to ensure that budget proposals from members of the working groups established under such subsection are integrated with the overall budget for each Federal department and agency participating in such working groups; and (B)to ensure that the various staff of the Office of Management and Budget review and act on Federal department and agency budget proposals for research, development, and demonstration of carbon dioxide removal technology in a holistic fashion.
(2)Submittal to CongressAlong with each submission of the President pursuant to section 1105 of title 31, United States Code, the Director shall submit to Congress a report on the findings of the Director with respect to the most recently completed budget crosscut review under paragraph (1).  